ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_09_FR.txt.                                                                          934




         DÉCLARATION DE M. LE JUGE AD HOC GAJA

[Traduction]

   Même si je souscris entièrement au dispositif de l’arrêt, je ne partage
pas l’opinion consistant à dire qu’il ne subsiste pas de différend entre les
Parties à propos de la question de la souveraineté sur les îles de San
Andrés, Providencia et Santa Catalina et que la Cour n’a donc pas com-
pétence sur la base des déclarations faites par les Parties conformément
au paragraphe 2 de l’article 36 du Statut. Il me semble qu’il est difficile
de nier l’existence d’un différend compte tenu du fait que le Nicaragua
a revendiqué la souveraineté sur les trois îles dans les conclusions qui
figurent dans son mémoire.
   Pour conclure que la Cour n’a pas compétence en ce qui concerne la
question de la souveraineté sur les trois îles, je me fonde sur la réserve
contenue dans la déclaration de la Colombie, suivant laquelle ladite
déclaration « ne s’applique qu’aux différends nés de faits postérieurs au
6 janvier 1932 ». Si l’on examine les « faits générateurs du différend »,
comme l’a indiqué la Cour dans l’arrêt qu’elle a rendu dans l’affaire du
Droit de passage sur territoire indien (Portugal c. Inde) (fond, arrêt,
C.I.J. Recueil 1960, p. 35), tous les faits concernant le contenu et la vali-
dité du traité de 1928 sont antérieurs à 1932 puisqu’ils ont trait à la
conclusion de ce traité. Ainsi, la partie du différend concernant les îles
qui furent attribuées à la Colombie par le traité de 1928 ne relève pas non
plus de la compétence de la Cour sur la base des déclarations faites par
les Parties en vertu de la clause facultative.
   L’argument du Nicaragua selon lequel le traité de 1928 a pris fin par
suite d’une violation commise par la Colombie renvoie à des faits qui se
sont produits après 1932. Toutefois, que la Colombie ait adopté une
interprétation large de la portée du traité de 1928, incluant la délimitation
maritime, ne saurait en théorie constituer une violation matérielle, même
si cette interprétation est inexacte.

                                                 (Signé) Giorgio GAJA.




                                                                         106


